          Case 3:16-po-00464-KJN Document 7 Filed 06/02/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL J. TAYLOR
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 3:16-po-00464-KJN
12                     Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
13            v.
14    MICHAEL J. TAYLOR,                             DATE:          June 10, 2020
                                                     TIME:          9:00 A.M.
15                     Defendant.                    JUDGE:         Hon. Kendall J. Newman
16
17
18           On January 30, 2020, Michael J. Taylor appeared in magistrate court in this district for
19   his initial appearance on the single charge in the citation, a violation of 36 C.F.R. 261.59(d)
20   (driving on a suspended license). In light of the pending case at 2:19-cr-173-WBS, charging Mr.
21   Taylor with a violation of 18 U.S.C. §2250(a), the parties hereby stipulate that the status
22   conference scheduled for June 10, 2020 be vacated and be continued to August 19, 2020 at 9:00
23   A.M.
24   //
25
26   //
27
28   //
      Stipulation and Order                           -1-
      to Continue Status Conference
        Case 3:16-po-00464-KJN Document 7 Filed 06/02/20 Page 2 of 3



1    The defense is in need of time for independent investigation of the facts of the single charge in
2    the felony matter, and the parties are in need of time to discuss a possible resolution of both
3    matters.
4
5    DATED: June 2, 2020                   Respectfully submitted,
6
                                                   HEATHER E. WILLIAMS
7                                                  Federal Defender

8                                                  /s/ Hannah R. Labaree
                                                   HANNAH R. LABAREE
9
                                                   Assistant Federal Defender
                                                   Attorney for MICHAEL J. TAYLOR
10
11   DATED: June 2, 2020                           McGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   By: /s/ Shelley Weger
13                                                 SHELLEY WEGER
                                                   Assistant United States Attorney
14
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -2-
      to Continue Status Conference
       Case 3:16-po-00464-KJN Document 7 Filed 06/02/20 Page 3 of 3



1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the status conference, currently set
5    for June 10, 2020, at 9:00 A.M., be VACATED and CONTINUED to August 19, 2020, at 9:00
6    A.M., in front of this Honorable Court.
7    Dated: June 2, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-
      to Continue Status Conference
